BY THE COURT.
The defendant in error moves to dismiss the petition in error for the reason that the court has no jurisdiction of the case. It is claimed that the plaintiffs in error did not perfect their proceedings in error by filing a transcript of the journal entry of the order appointing a receiver which is the order under review.
The latest expression of the Supreme Court is the case of Columber vs. the City of Kenton, Ill., OS. 211. In that case it was held that there the plaintiff in error filed a precipe for a transcript of the journal entries' and the omission was solely that of the clerk, that such failure to file the tarnscript through the omission of the clerk would not effect the jurisdiction of the court to hear the case.
Here, however, there was no precipe filed by counsel for plaintiff in error and no' transcript has been filed up to this date. We are therefore of opinion that this case is distinguishable from the case of Columber vs. The City of Kenton. We therefore hold that the motion to dismiss the proceedings in error must be granted.
Judgment accordingly.